UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4413



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,


          versus


GEOFFREY EVERNARD MORGAN, a/k/a Geoffrey
Everward Morgan, a/k/a Chilly Morgan, a/k/a G.
E. Morgan, a/k/a Geoffrey Morgan, a/k/a
Geoffrey Evennard Morgan, a/k/a Godffrey
Morgan, a/k/a Geoffrey Evenand Mergan, a/k/a
Geoffrey E. Morgan,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-02-845)


Submitted:   March 30, 2005                 Decided:   April 26, 2005


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathrine H. Hudgins, KATHRINE HAGGARD HUDGINS, P.A., Columbia,
South Carolina, for Appellant. Lee Ellis Berlinsky, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Geoffrey    Evernard      Morgan    appeals   from   the     district

court’s order granting the Government’s motion under Fed. R. Crim.

P. 35(b) and reducing Morgan’s sentence for armed robbery from 210

months imprisonment to 174 months imprisonment, based on Morgan’s

assistance in a murder prosecution.            Morgan’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

raising a claim that Morgan’s original sentence violated Blakely v.

Washington, 124 S. Ct. 2531 (2004), but concluding that this court

has no jurisdiction to review the amended sentence and the Blakely

claim was waived by failure to appeal the original sentence.

Morgan has filed a pro se supplemental brief challenging the extent

of the reduction in sentence, which he submits would have been

larger if not for the ineffective assistance of his counsel.

            The    extent   of   a   departure   under    Rule   35(b)    is   not

appealable, unless the sentence was imposed in violation of the

law.     United States v. Pridgen, 64 F.3d 147, 149-50 (4th Cir.

1995).    Because the extent of departure is left to the court’s

discretion under Rule 35(b), Morgan’s sentence did not violate the

law.     Moreover, since ineffective assistance of counsel is not

conclusive on the record, such a claim is not cognizable on direct

appeal and should, instead, be brought in a 28 U.S.C. § 2255 (2000)

proceeding.       United States v. James, 337 F.3d 387, 391 (4th Cir.

2003), cert. denied, 540 U.S. 1134 (2004).


                                      - 3 -
            Moreover, any challenge to Morgan’s initial sentence was

waived by Morgan’s failure to appeal that sentence.                      See United

States v. Abdenbi, 361 F.3d 1282, 1289 (10th Cir. 2004), cert.

denied,   125   S.    Ct.    197   (2004).        Morgan   cannot       resurrect   a

voluntarily forfeited direct appeal simply because the district

court   subsequently        resentenced    him    pursuant    to    a    Rule   35(b)

proceeding.     Regarding his amended sentence, the resentencing was

not based on the sentencing guidelines, and the court did not act

under the false impression that a reduction in sentence or the

extent thereof was mandated.           Thus, we find that Morgan’s amended

sentence does not implicate Blakely.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We thus affirm Morgan’s amended sentence.                    This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in    this     court    for   leave   to   withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the     court    and     argument   would    not    aid    the

decisional process.



                                                                           AFFIRMED

                                        - 4 -